Citation Nr: 1625318	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to May 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in July 2013 by a Department of Veterans Affairs (VA) Medical Center in Decatur, Georgia.  

In April 2016, the Veteran testified at a video conference hearing at the Atlanta, Georgia VA Regional Office (RO) before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

Following the April 2016 hearing, the Veteran submitted a copy of receipts indicating when he ordered his ankle brace.  Along with the April 2016 receipt copies, the Veteran submitted a letter indicating that he was waiving initial RO review of this test pursuant to 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

For the year 2013, the Veteran made use of a VA-provided ankle brace that tends to wear out clothing. 


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2013 have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As the claim of entitlement to an annual clothing allowance for the year 2013 has been granted no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, including the degree of disability, the benefit of the doubt is afforded the claimant.  38 C.F.R. §§ 3.102, 4.3.

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  The initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (ii) the Under Secretary for Health or a designee certifies that (A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (B) A veteran uses a medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1).

The record reflects that the Veteran is service connected for the following disabilities: migraine headaches, evaluated as 50 percent disabling; hypertension, evaluated as 20 percent disabling; residuals of right foot injury postoperative, evaluated as 10 percent disabling; rhinitis, evaluated as 10 percent disabling; costochondritis, evaluated as noncompensable; and hemorrhoids, evaluated as noncompensable.  He was issued a prescription for an off-the-shelf ankle brace on May 27, 2009, and submitted his application for annual clothing allowance on March 21, 2013, so well before the deadline for submitting an application for 2013 year. 

During the April 2016 hearing, the Veteran credibly asserted that he wears an ankle brace daily and that it wears out his clothing, including his pants and socks.  He also asserted that he has received a clothing allowance since 2014.  The Veteran is competent to describe what he observes and his account is found to be persuasive as to the question of whether his ankle brace tends to cause his clothing to wear out prematurely.  While the brace may have been designed and manufactured to minimize wear to clothing, it is shown in this case that it has caused premature wearing of the Veteran's clothing, and thus, the Veteran is entitled to a clothing allowance for 2013.


ORDER

An annual clothing allowance for 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


